Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          June 1, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the                                              No. 48269-0-II
 Personal Restraint Petition of

 PETER A. VAN AUKEN,

                                  Petitioner

                                                             UNPUBLISHED OPINION



       BJORGEN, C.J. – Peter Van Auken seeks relief from personal restraint imposed following

his 2010 guilty plea to third degree rape of a child. The trial court sentenced him to 15 months of

confinement and 36 to 48 months of community custody. Van Auken argues that this sentence

exceeds the five-year statutory maximum penalty for his crimes. RCW 9A.20.030(1)(c).

       The State concedes that for sentences of this nature imposed on or after August 1, 2009,

RCW 9.94A.701(1) requires the imposition of a 36-month term of community custody. LAWS of

2008, ch. 231, §§ 7, 55. Van Auken’s judgment and sentence is facially invalid because it exceeds

the prescribed 36-month term of community custody and for that reason is not subject to the time

bar contained in RCW 10.73.090(1).
No. 48269-0-II


        Therefore, we grant Van Auken's personal restraint petition and remand to the trial court

to correct his judgment and sentence to the prescribed 36-month term of community custody.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    BJORGEN, C.J.
 We concur:



 WORSWICK, J.




 JOHANSON, J.




                                                2